Citation Nr: 0917568	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 4, 2006, 
for the grant of special monthly compensation (SMC) for loss 
of use of the right eye with light perception only.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
January 1983 to April 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
As support for his claim, the Veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDINGS OF FACT

1.  There is no formal or informal claim for SMC, for loss of 
use of the right eye, prior to August 4, 2006, the currently 
assigned effective date.  

2.  It was not until a relatively short time after that, on 
October 24, 2006, during a VA compensation examination in 
connection with his claim, when it was confirmed the Veteran 
had lost use of his right eye since he only had light 
perception in it; that was the date his entitlement to this 
SMC benefit was first shown.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 4, 2006, for the grant of SMC for loss of use of the 
right eye with light perception only.  
38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.350(a), 3.400, 4.79, 4.84a (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2006.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the September 2006 and January 2007 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and most recently 
readjudicated his claim in the August 2007 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  

Also keep in mind that his appeal is for an earlier effective 
date, the final downstream element of his claim, initially 
arose in the context of him trying to establish his 
underlying entitlement to SMC, i.e., a higher ("special") 
rate of monthly VA disability compensation, which since has 
been granted.  And in Goodwin v. Peake, 22 Vet App 128 
(2008), the Court held that once a decision awarding service 
connection, a disability rating (or, here, a higher form of a 
disability rating), and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim as it 
arose in its initial context already has been substantiated.  
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting a 
downstream issue such as the effective date assigned for the 
award, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the Appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Veteran received this required notice concerning the 
downstream effective date element of his claim, in the July 
2007 SOC and August 2007 SSOC, including apprising him that 
evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate his claim for an earlier 
effective date.  See, too, Huston v. Principi, 17 Vet. App. 
195 (2003).

VA also has a duty to assist the Veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102.  The RO obtained his VA 
treatment records and arranged for VA compensation 
examinations - including the one used to determine whether 
he had effectively lost all use of his right eye because of 
only having light perception in it.  He and his 
representative also submitted personal statements and 
testified at a hearing in September 2008.  Significantly, he 
has not identified, and the record does not otherwise 
suggest, any additional existing evidence that is necessary 
for a fair adjudication of his claim that has not been 
obtained.  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist in developing his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Analysis-Entitlement to an Effective Date Earlier than 
August 4, 2006, for SMC for Loss of Use of the Right Eye

The Veteran contends that he deserves an earlier effective 
date of January 31, 1991, for the grant of SMC for loss of 
use of his right eye because this is also the effective date 
that his 30 percent rating was assigned retroactive to for 
his service-connected bilateral keratoconus, in a June 1991 
rating decision.  He testified that the medical record has 
supported a clinical finding of loss of use of his right eye 
since at least January 1991.  

In the November 2006 rating decision at issue in this appeal, 
the RO granted the Veteran's claim for SMC for loss of use of 
his right eye and assigned a retroactive effective date of 
August 4, 2006, based upon the date of receipt of his claim 
for this specific benefit.  Since he timely appealed, that 
decision did not become final, so consideration of an earlier 
effective date may proceed.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), holding that a free-standing claim for an 
earlier effective date as to a previous final decision is not 
authorized by law.

The RO's grant of SMC for loss of use of the right eye arose 
from an increased rating claim for the Veteran's underlying, 
service-connected, bilateral eye disorder of keratoconus.  
That claim was received on August 4, 2006.  Therefore, the 
claim for SMC is inextricably intertwined with the underlying 
claim for a higher disability rating for the bilateral 
keratoconus.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  So the Board will consider this claim for an 
earlier effective date for the grant of SMC in the same 
manner as a claim for an earlier effective date of an award 
for an increase in disability compensation.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

More specific to this particular case, the pertinent 
regulatory criteria for the effective date of an award for an 
increase in disability compensation are found in 38 U.S.C.A. 
§ 5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 
3.400(o)(2) (2008).  However, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating.  Otherwise the general default rule for earlier 
effective dates applies.  See 38 C.F.R. § 3.400(o)(1) (2008); 
Harper v. Brown, 10 Vet App 125, 126 (1997).  



Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

So determining the appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2008).

Appellate review of a rating decision is initiated by the 
timely submission of a notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, 
completed by the timely submission of a substantive appeal 
(VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Failure to perfect an appeal renders a rating 
decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  A final decision is 
generally not subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a).  Previous determinations that are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002), that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim."

In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the Veteran and is not before 
the Board at this time.

However, if the RO issues a prior rating decision, denying a 
claim for a higher rating, and new and material evidence 
other than service medical records, is received within the 
one-year appeal period or prior to an appellate decision, 
38 C.F.R. § 3.400(q)(1) governs the effective date for the 
rating decision.  Thus, the effective date will be as though 
the former decision had not been rendered.  That is, the 
former decision is null and void, and the claim is regarded 
as an original claim.  38 C.F.R. § 3.400(q)(1); VAOPGCPREC 
12-98. 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 U.S.C.A. § 1114(k), SMC is payable on account of 
blindness of one eye, having only light perception.  Under 
38 C.F.R. §§ 3.350(a)(4), loss of use or blindness of one 
eye, having only light perception, will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eyes reveals that perception 
of objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet.  Lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than 3 feet are considered 
of negligible utility.  See also 38 C.F.R. § 4.79.

Ratings on account of visual impairments considered for 
compensation purposes are, when practicable, to be based only 
on examination by specialists.  38 C.F.R. § 4.75.  Such 
special examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  Snellen's test type or its equivalent will 
be used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.

The Veteran's claim for a higher disability rating than 10 
percent for his service-connected bilateral eye disorder of 
keratoconus was received on January 31, 1991.  The June 1991 
rating decision adjudicating this claim gave him notice that 
the rating for his bilateral eye disorder was being increased 
from 10 to 30 percent retroactively effective from January 
31, 1991, the date of receipt of his claim for a higher 
rating.  The notice of that decision was sent to his address 
of record, but he did not initiate an appeal.  There was no 
indication the letter was returned or not received.  
Therefore, that RO rating decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  And, 
again, there has been no allegation of CUE in that earlier 
June 1991 rating decision to collaterally attack it.  

Subsequently, the Veteran submitted a claim for a further 
increase in the rating for his bilateral eye disorder, beyond 
30 percent, received by the RO in July 1997.  After 
considering additional evidence concerning the claim, in a 
January 1998 rating decision the RO denied the claim for a 
rating higher than 30 percent for the bilateral keratoconus.  
The Veteran proceeded to appeal that claim to the Board.  But 
in a May 2000 decision, the Board also denied the claim for a 
rating higher than 30 percent for the bilateral keratoconus.  
And the Veteran did not timely appeal the Board's decision to 
the Court.  As such, the Board's decision subsumed the prior 
RO decision denying the increased rating claim for bilateral 
keratoconus and became the last final and binding denial of 
this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).  



But importantly, in that same May 2000 Board disposition, 
after reviewing the medical record, the Board also referred 
to the RO for consideration the issue of whether the Veteran 
was entitled to SMC for loss of use of his right eye.  It 
does not appear the RO ever acted upon this referral and 
adjudicated the issue of his possible entitlement to SMC for 
loss of use of his right eye.  

Nevertheless, the Veteran again sought a rating higher than 
30 percent for his bilateral keratoconus in a September 2004 
claim.  Unfortunately, he failed to raise the issue of SMC 
for loss of use of his right eye.  In a January 2005 rating 
decision, the RO proceeded to again deny his claim for an 
increased rating, beyond 30 percent, for his bilateral eye 
disorder.  Moreover, though, the RO did not adjudicate the 
issue of SMC for loss of use of the right eye, as had been 
referred for consideration by the Board's earlier decision.  
The notice of that decision was sent to his address of 
record.  There was no indication the letter was returned or 
not received.  Importantly, he did not initiate a timely 
appeal of either the underlying increased rating claim for a 
bilateral eye disorder or concerning the RO's failure to 
adjudicate the issue of his possible entitlement to SMC for 
loss of use of his right eye.  There was no timely submission 
of any communication by him amounting to a notice of 
disagreement (NOD).  38 C.F.R. § 20.201; see also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Although, in March 
2005, the RO received a copy of a record of medical treatment 
for his eyes, dated in February 2005, there is no indication 
of a timely disagreement with the January 2005 rating 
decision.  Therefore, that RO rating decision is the last 
final denial with respect to both the underlying claim for a 
rating higher than 30 percent for the bilateral keratoconus 
and the ancillary issue of entitlement to SMC for loss of use 
of the right eye.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  And it bears repeating there has 
been no allegation of CUE in that January 2005 rating 
decision to collaterally attack it.  



So, here, the date of receipt of the increased rating claim 
for bilateral keratoconus, and by implication, for SMC for 
loss of use of the right eye is August 4, 2006.  The record 
does not reveal any earlier claims for a higher rating, 
subsequent that is to the last final and binding rating 
decision in January 2005.  38 C.F.R. § 3.1(p); 
38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; Talbert, 
7 Vet. App. at 356-57.  

The Board therefore must determine whether there was a 
factually ascertainable increase in severity of the bilateral 
eye disorder, such as would entitle the Veteran to SMC for 
loss of use of his right eye under §3.350(a), within the one 
year immediately preceding the receipt of his August 4, 2006 
claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); See Harper v. Brown, 10 Vet. App. 125, 126.  
In making this important determination, the Board examines 
the evidence of record from August 4, 2005 until August 4, 
2006.  Unfortunately, though, there are no communications 
from the Veteran to the RO during the one year period 
immediately preceding his August 4, 2006 claim for increase 
that could be considered as either a formal or informal claim 
for SMC for loss of use of his right eye.  

As mentioned, under 38 C.F.R. § 3.350(a)(4), loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at one foot and when further examination of the eyes 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet.  Lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
are considered of negligible utility.  See also 38 C.F.R. § 
4.79.  In this regard, VA treatment records available for the 
year preceding his claim, specifically from May 2006 until 
August 4, 2006, reveal no clinical findings concerning his 
vision.  So there is no evidence that entitlement to SMC for 
his right eye was factually ascertainable within the one-year 
period before the receipt of his August 4, 2006 claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  



In fact, it was only later when the Veteran's eyes were 
evaluated during his October 2006 VA compensation examination 
(in connection with his just recently filed August 2006 
claim) that there were finally objective clinical findings of 
record to substantiate loss of use or blindness of his right 
eye, having only light perception, under § 3.350(a)(4).  The 
October 2006 VA examination was the first to reveal that his 
visual acuity in his right eye was limited to "count 
fingers" for both near and far distance, and also unable to 
improve with corrective refraction, i.e., contact lenses.  
Prior to this, his corrected and uncorrected far distance 
visual acuity in his right eye was 20/400, at least as 
recently as his latest VA examination in July 2002.  
Moreover, though unfortunate, the mere fact that the Board 
had earlier referred this issue of his possible entitlement 
to SMC on this basis to the RO in May 2000 is not 
dispositive, even accepting that the RO - for whatever 
reason, neglected to immediately act on that referral by 
adjudicating this additional issue.  This is because the date 
of entitlement to an award of benefits does not necessarily 
equal the date entitled to a certain rating (or, here, a 
"special" type of rating like SMC).  See Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000).

Consequently, applying the general default rule for earlier 
effective dates, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  
In this case, the date entitlement arose (the October 24, 
2006 VA examination), is later than the date of receipt of 
the increased rating claim (August 4, 2006).  So the 
effective date he has been assigned, August 4, 2006, the date 
of receipt of his claim, is even earlier than that provided 
by the default rule.  Accordingly, the Board finds that the 
preponderance of the evidence is against an even earlier 
effective date - that is, prior to August 4, 2006, for the 
award of SMC for loss of use of the right eye with only light 
perception.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




ORDER
The claim for an effective date earlier than August 4, 2006, 
for the grant of SMC for loss of use of right eye is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


